            Case 2:19-cv-01689-AA    Document 74       Filed 03/11/21    Page 1 of 8




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON




JOSHUA THOMAS FRIAR,                                              Case No. 2:19-cv-01689-AA

                Plaintiff,                                           OPINION AND ORDER

       v.

KEN JESKE, OCE Administrator;
TROY BOWSER, Superintendent TRCI;
S. HAYWOOD, OCE Deputy Administrator;
LORI HENSEL, OCE General Manager;
ANDY RAMCHARAN, OCE Assistant
General Manager; JEREMY M. NOFZIGER,
Disciplinary Hearings Officer; RODNEY
MOORE, OCE Coordinator,

            Defendants.
_____________________________________

AIKEN, District Judge.

       Plaintiff filed this action pursuant to 42 U.S.C. § 1983 and alleged retaliation and the

deprivation of procedural due process in violation of his rights under the First and Fourteenth

Amendments. Defendants now move for summary judgment on grounds that the undisputed

evidence of record shows no genuine issue of material fact and plaintiff cannot establish a


1-     OPINION AND ORDER
         Case 2:19-cv-01689-AA             Document 74   Filed 03/11/21    Page 2 of 8




violation of his constitution rights as a matter of law. Plaintiff opposes the motion and moves to

amend his Complaint. Defendants’ motion is granted and plaintiff’s motion is denied.

                                           BACKGROUND

       Plaintiff is an inmate in the custody of the Oregon Department of Corrections (ODOC)

and housed at the Two Rivers Correctional Institution (TRCI).

       In 2015, plaintiff was assigned to a position with the Oregon Corrections Enterprises

(OCE) in the TRCI Laundry. Plaintiff signed an OCE Inmate Access to Automation statement

indicating that he read and understood OCE’s rules governing inmate access to OCE computers.

Nofziger Decl. Ex. 2 at 14. Plaintiff acknowledged that he could be disciplined and dismissed

from his position if he violated computer access rules, and that his computer use would be

monitored and recorded. Id. OCE’s Inmate Computer Access Rules specifically provided: “The

computer may NOT be used to prepare ANY personal document, unless specifically assigned by

the inmate supervisor.” Id. Ex. 2 at 15.

       On May 25, 2018, plaintiff received a misconduct report charging him with rules

violations arising from his unauthorized use of an OCE computer to create personal documents

unrelated to his work. Id. Ex. 2 at 6-7. OCE General Manager Hensel issued the misconduct

report after she received information about plaintiff’s alleged misuse of OCE staff computers and

conducted an investigation which led to the discovery of plaintiff’s documents. Id.

       During his disciplinary hearing on June 1, 2018, plaintiff admitted that he created and

saved “personal notes” on his computer. Nofziger Decl. Ex. 3 at 6, 9-10. Plaintiff nonetheless

argued that he violated the rules in accordance with an “informal policy” approved by his

supervisors that allowed him access to OCE computers for other, unauthorized uses. Id. Ex. 2 at

1-2, 5; id. Ex. 3 at 6, 12. Plaintiff requested witnesses “to prove he was not the only inmate


2-     OPINION AND ORDER
         Case 2:19-cv-01689-AA           Document 74       Filed 03/11/21     Page 3 of 8




engaged in behavior outside of that allowed by the OCE Inmate Computer Access Rule,” and the

Hearings Officer denied his request. Id. Ex. 2 at 2, 21-24; see also id. Ex. 3 at 7-8, 12.

       The Hearings Officer found plaintiff had committed the rule violations of Unauthorized

Use of Information Systems II and Disobedience of an Order III and sanctioned plaintiff with

seven days of lost privileges. Nofziger Decl. ¶¶ 18-19 & Ex. 2 at 1-4. Plaintiff also contends that

he lost his OCE position and incentive housing as a result of the violations. Plaintiff sought

administrative review of the Hearings Officer’s decision, and then-Superintendent Bowser

upheld the decision. Id. ¶ 20 & Ex. 4.

       Plaintiff alleges that on June 3, 2018, he was transferred from his incentive housing unit

and housed with a problematic cellmate who allegedly extorted him and subjected him to sexual

harassment. Plaintiff was housed with this cellmate until June 27, 2018. Chapman Decl. ¶ 12.

                                           DISCUSSION

       In his Complaint, plaintiff alleges that the misconduct report was lodged against him in

retaliation for his and others’ advocacy on behalf of inmate workers, and that he was housed with

a hostile cellmate in retaliation for filing grievances about the circumstances underlying his

misconduct report. Plaintiff also alleges that the Hearings Officer’s denial of witnesses deprived

him of procedural due process. Defendants move for summary judgment on all claims, and in

response, plaintiff opposes the motion and moves to amend his Complaint.

       To prevail on their motion, defendants must show there is no genuine dispute as to any

material fact and they are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must construe the evidence and draw all

reasonable inferences in the light most favorable to plaintiff. Torres v. City of Madera, 648 F.3d

1119, 1123 (9th Cir. 2011).


3-     OPINION AND ORDER
         Case 2:19-cv-01689-AA         Document 74       Filed 03/11/21     Page 4 of 8




       A. First Amendment Retaliation

       To sustain a claim of First Amendment retaliation, plaintiff must establish “five basic

elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

exercise of his First Amendment rights, and (5) the action did not reasonably advance a

legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(footnote omitted).

       Plaintiff cannot establish a claim of retaliation arising from the misconduct report. First,

plaintiff presents no evidence that Hensel issued the misconduct report because of plaintiff’s

constitutionally protected conduct. Rather, plaintiff alleges that Hensel issued the report because

OCE staff members were that unhappy plaintiff’s coordinator was “advocating for inmate

rights,” and plaintiff does not allege that Hensel targeted him for discipline because of his own

protected conduct. Compl. ¶¶ 28, 62. Further, plaintiff presents no evidence that Hensel knew or

disapproved of plaintiff’s alleged advocacy in support of inmate workers.

       Second, plaintiff presents no evidence suggesting that the misconduct report failed to

advance a reasonable correctional goal. According to the evidence of record, Hensel issued the

misconduct report after receiving information that plaintiff was creating and saving personal

documents to OCE’s inmate network drive. Nofziger Decl. Ex. 2 at 6. During the disciplinary

hearing, plaintiff admitted that his actions violated prison rules and the electronic access

agreement. Id. Ex. 3 at 9-12. Plaintiff’s allegation that OCE staff members permitted other rules

violations does not dilute ODOC’s correctional goal of prohibiting unauthorized access to

computer systems. Thus, plaintiff cannot show that the misconduct report failed to advance a

legitimate penological interest.


4-     OPINION AND ORDER
           Case 2:19-cv-01689-AA        Document 74        Filed 03/11/21      Page 5 of 8




       Similarly, plaintiff fails to raise an inference of retaliation arising from his housing

assignment. As defendants note, plaintiff received his new cell assignment on June 3, 2018, ten

days before he filed grievances complaining about the misconduct charges against him. Compl. ¶

51. Plaintiff identifies no other grievance that precipitated his cell transfer, and he cannot show

that he was housed with a hostile cellmate because of any protected conduct.1 Moreover, plaintiff

presents no evidence that any of the defendants named in this action played a role in his cell

assignment. Chapman Decl. ¶¶ 9, 13.

       Accordingly, defendants’ motion is granted on plaintiff’s retaliation claims.

       B. Procedural Due Process

       The Hearings Officer denied plaintiff’s request for witnesses on grounds that the

proposed testimony would not constitute a defense to the charged violations. Nofziger Decl. Ex.

3 at 12. This denial did not violate plaintiff’s rights to procedural due process.

       A prisoner is entitled to procedural due-process protections only when a prison-

disciplinary action “implicates a protected liberty interest in some ‘unexpected matter’ or

imposes an ‘atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.’” Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)). Plaintiff was sanctioned with a loss of privileges for seven

days, which does not constitute an atypical or significant hardship. See Quoc Xuong Luu v.

Babcock, 404 Fed. App’x 141, 142 (9th Cir. Nov. 19, 2010) (upholding the dismissal of a due

process claim because the plaintiff’s “temporary loss of prison privileges” did not allege a

protected liberty interest). Likewise, the loss of an OCE position does not implicate a protected

liberty interest. Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (noting that the “Due


       1
         Defendants also emphasize that plaintiff filed no grievances or complaints about his
cellmate’s behavior. Chapman Decl. ¶¶ 14-16.
5-     OPINION AND ORDER
          Case 2:19-cv-01689-AA         Document 74       Filed 03/11/21     Page 6 of 8




Process Clause of the Fourteenth Amendment ‘does not create a property or liberty interest in

prison employment’”) (citation omitted).

        Accordingly, plaintiff cannot establish a deprivation of procedural due process, and

summary judgment is granted on this claim.

        C. Motion for Leave to Amend

        After briefing was complete on defendants’ motion for summary judgment, plaintiff

moved for leave to amend his Complaint. Plaintiff seeks to add a claim alleging that in

December 2017, OCE Coordinator Moore threatened plaintiff with punishment in retaliation for

plaintiff’s complaints and grievances. Defendants oppose the motion on grounds of untimeliness,

prejudice, and futility.

        I agree that the timing of plaintiff’s proposed amendment is questionable and would

cause prejudice to defendants at this stage of the litigation. Moreover, the proposed amendment

is futile. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004) (“Futility alone can justify the

denial of a motion for leave to amend.”).

        Plaintiff’s proposed claim alleges:

        On December 16th, 2017, during Plaintiff’s work day in OCE, Plaintiff attempted
        to persuade another inmate to refrain from violence against staff by encouraging
        him to utilize the grievance system of the Department of Corrections as an
        administrative remedy.

        Plaintiff was taken into the hallway by Defendant Moore and Sgt. Wortman,
        where Sgt. Wortman informed the Plaintiff that if he ever attempted to encourage
        other inmates to file grievances again he would place the Plaintiff in solitary
        confinement disciplinary segregation for “inciting.”

        Defendant Moore informed the Plaintiff that he “just could not have that type of
        behavior in his laundry.”




6-      OPINION AND ORDER
          Case 2:19-cv-01689-AA          Document 74        Filed 03/11/21    Page 7 of 8




Proposed Am. Compl. ¶¶ 60-62 (ECF No. 71-1). Plaintiff further alleges that “Moore’s direct

threat chilled the Plaintiff’s ability to safely pursue administrative remedies without fear of

losing his job, his clear conduct, or his housing.” Id. ¶ 74.

        A two-year statute of limitations applies to § 1983 claims, and plaintiff knew of any

injury arising from Moore’s alleged conduct on December 16, 2017, the day of the alleged

incident. See Sain v. City of Bend, 309 F.3d 1134, 1139 (9th Cir. 2002). Plaintiff did not move to

add this claim until October 2020, more than two years later. Thus, the claim is untimely unless

it relates back to plaintiff’s original Complaint. It does not.

        In order to relate back to an original complaint, a proposed amendment must arise “out of

the conduct, transaction, or occurrence set out – or attempted to be set out – in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). Plaintiff’s original claims arise from a misconduct report

issued in May 2018 and a disciplinary hearing conducted in June 2018. Compl. ¶¶ 18-22, 53. In

contrast, plaintiff’s proposed amendment arises out of Moore’s alleged conduct in December of

2017.

        Plaintiff’s proposed claim does not arise out of the conduct, transaction, or occurrence

alleged in his original Complaint, and it is barred by the statute of limitations. See Hebner v.

McGrath, 543 F.3d 1133, 1139 (9th Cir. 2008) (finding that a petitioner’s proposed claim “did

not relate back to his original petition because it arose from a different core of operative facts, so

it was untimely under the statute of limitations”).

                                           CONCLUSION

        Defendants’ Motion for Summary Judgment (ECF No. 55) is GRANTED, and plaintiff’s

Motion for Leave to Amend (ECF No. 71) is DENIED. This action is DISMISSED. Any appeal




7-      OPINION AND ORDER
         Case 2:19-cv-01689-AA       Document 74     Filed 03/11/21    Page 8 of 8




from this Order and the Judgment dismissing this action would not be taken in good faith, and

plaintiff’s IFP status is REVOKED.

IT IS SO ORDERED.

                  11th day of March, 2021.
       DATED this ____


                                         /s/Ann Aiken
                               __________________________
                                         Ann Aiken
                                 United States District Judge




8-     OPINION AND ORDER
